Citation Nr: 1515653	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  09-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected thoracolumbar strain.

2.  Entitlement to service connection for residuals of heat exposure, claimed as dizziness and headaches.  

3.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from June 2008 and July 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issues of entitlement to service connection for bilateral pes planus and the residuals of heat exposure were originally before the Board in April 2012, when they were remanded for further development, including an examination of the Veteran.  In an August 2013 decision, the Board denied the Veteran's claim of service connection for bilateral pes planus and remanded the claim of service connection for the residuals of heat exposure.  The Board also remanded the issue of entitlement to a TDIU, finding that this issue was reasonably raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and thus was part of the appeal.  See August 2013 Board Decision.

The Veteran appealed the denial of service connection for bilateral pes planus to the U.S. Court of Appeals for Veterans Claims (Court), arguing that the Board erred by failing to ensure substantial compliance with the April 2012 remand directives.  In a September 2014 Memorandum Decision, the Court vacated the denial of service connection and remanded the issue to the Board to ensure compliance with the April 2012 remand instructions.  

While this issue was pending before the Court, additional development was completed with regard to the issues of entitlement to service connection for the residuals of heat stroke and entitlement to a TDIU, and these issues were returned to the Board for further adjudication.  In August 2014, the Board remanded these issues again for further development.  The development set forth in the August 2014 Board remand has not yet been completed.  
In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

As observed in the Board's August 2013 decision and August 2014 remand, the Veteran's attorney raised the issue of entitlement to an earlier effective date for service connection of posttraumatic stress disorder with depression in its April 2009 notice of disagreement to the June 2008 rating decision.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again REFERRED to the AOJ for appropriate action.  

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Service Connection for Bilateral Pes Planus

The Veteran is currently incarcerated and has been throughout the appeal period.  In its April 2012 remand, the Board instructed the RO to schedule the Veteran for a VA examination to determine the etiology of any flat foot disability diagnosed, and that such examination should take place at the prison where he was incarcerated, if necessary.  See April 2012 Board Remand.  The Board further directed that if it was not possible to have the Veteran examined at the prison facility, his claims file should then be forwarded to a VA examiner for a review and opinion.  See id.  

A VA opinion was obtained in July 2012 based on a VA examiner's review of the claims file.  A prison physician performed an examination of the Veteran and completed VA disability benefit questionnaires (DBQs) concerning several disabilities; however, there is no DBQ in the claims file concerning the Veteran's claimed foot disorder.  In August 2012, the VA examiner provided an addendum opinion, but noted that there was no mention of any flat feet in the information he received from the prison physician performing the examination.  In any case, as the Court noted, there was no indication VA had attempted to afford the Veteran an examination in connection with his claimed flat feet prior to forwarding the claims file to the VA examiner for an opinion.  See September 2014 Memorandum Decision.  Thus, this matter must be remanded to afford the Veteran an examination in connection with his claimed foot disorder in compliance with the April 2012 remand instructions.   See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection for Residuals of Heat Exposure and Entitlement to a TDIU

As stated above, the remaining issues were previously before the Board, and were remanded in August 2014 for further development.  See August 2014 Board Remand.  This development has not yet been completed.  As such, these issues must again be remanded for compliance with the August 2014 Board remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any relevant medical treatment records he wants to have considered in connection with his appeal.  The identified records should be sought.  

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any foot disorder diagnosed.  

If it is not possible to schedule the Veteran for a VA examination in light of his incarceration, coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted at the correctional facility where he is incarcerated.  Efforts to accomplish this should be documented.  

If it is not possible to have the Veteran examined at the prison facility, and if any additional relevant evidence is received, obtain an addendum opinion addressing the nature, extent, onset and etiology of any foot disorder diagnosed.  The claims file should be returned to the examiner who provided the July 2012 and August 2012 VA opinions, if possible.

To the extent a physical examination of the Veteran can be accomplished, the claims folder should be made available to and reviewed by the examiner if possible.  

The examiner should comment on the approximate date of onset and etiology of any diagnosed foot disability as shown by the evidence of record.  If the Veteran's foot complaints are attributable to factors unrelated to his military service or service-connected disabilities, the examiner should specifically so state.

Also, after identifying all diagnosed foot disorder, the examiner should provide an opinion as to the following: 

(i) whether it is at least as likely as not that any diagnosed foot disorder is related to the Veteran's military service; or

(ii) whether it is at least as likely as not that any diagnosed foot disorder was either (a) caused by or (b) aggravated by one or more of the Veteran's service-connected disabilities, including his mechanical thoracolumbar strain and/or his bilateral knee disabilities.  

In providing these opinions, the examiner should elicit from the Veteran the history of his bilateral foot disorder and consider his assertions and any other lay evidence of record concerning his observable symptoms.  

The Board notes that the Veteran's March 2005 Post Deployment Health Assessment shows a complaint of back pain upon his return from deployment, but his service treatment records are silent as to any complaints of foot injury or foot pain in service.  See March 2005 Post Deployment Health Assessment; see also April 2003 Post Deployment Health Assessment.  Moreover, the Veteran did not note any foot trouble in his Report of Medical History or Report of Medical Assessment completed at separation, nor was any foot disorder noted by an examiner at separation.  See September 2006 Report of Medical History & Report of Medical Assessment.  Likewise, the Veteran's post-service VA and Nebraska Department of Corrections medical records show no complaint of symptoms involving either foot.  Nevertheless, in a May 2009 written statement, the Veteran reported that his feet hurt constantly in service.  Additionally, he reported that during boot camp and his deployment to Iraq he would run up to twenty miles, sometimes in mountainous terrain, carrying a pack weighing approximately 125 pounds and an additional 24 pounds of armor.   See May 2009 Written Statement.  The examiner should specifically consider and address this evidence in his or her opinion.

If the examiner determines that the Veteran's diagnosed foot disorder(s) is aggravated a service-connected disability, the examiner should report the baseline level of severity of the diagnosed foot disorder prior to the onset of aggravation.  If some of the increase in severity of the diagnosed foot disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

A complete rationale for all findings and conclusions should be set forth in a report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Complete all development as set forth in the August 2014 Board remand instructions.

4.  Then readjudicate the remanded claims.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




